939 So.2d 333 (2006)
MARIO QUINTERO, JR., Appellant,
v.
STATE OF FLORIDA, Appellee.
No. 4D05-3556.
District Court of Appeal of Florida, Fourth District.
October 18, 2006.
Barbara J. Scheffer of Mitchell J. Beers, P.A., Palm Beach Gardens, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The defendant appeals his conviction and sentence for robbery with a weapon, carjacking, and two counts of false imprisonment. We affirm on all issues, but remand the case to the trial court to correct the scrivener's error in the judgment. The jury convicted, and the judge properly sentenced, the defendant on two counts of false imprisonment, but the judgment reflects two counts of false imprisonment with a weapon. Upon remand, the court should correct the judgment to accurately reflect the charges on counts five and six.
Affirmed.
POLEN, KLEIN and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.